Title: To George Washington from Major General Nathanael Greene, 26 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir.
            Morris Town Feb: 26th 1780.
          
          I herewith inclose your Excellency a copy of a letter from Coll Biddle to me, relative to his going to meet the Legislature of this State at Trenton, and request your opinion upon the subject. I am with respect Your Excellency’s Most Obedient Servt
          
            Nath. Greene Q.M.G.
          
        